Citation Nr: 0521418	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable evaluation for asthma.

2.  Entitlement to a compensable evaluation for sleep apnea.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The record reflects that the veteran retired in November 2001 
after 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which, among other things, established service 
connection for asthma and sleep apnea, both of which were 
evaluated as noncompensable (zero percent disabling).  The 
veteran appealed, contended that he was entitled to 
compensable ratings for both disabilities.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record reflects that in April 2003, the veteran requested 
a personal hearing before personnel at the RO in regard to 
this case, and that such a hearing was scheduled for August 
2003.  However, the record also reflects that the veteran 
agreed to cancel this hearing in exchange for a new VA 
medical examination.  He subsequently underwent a new 
examination in September 2003.

Nevertheless, the record reflects that following the 
promulgation of the October 2003 Statement of the Case (SOC), 
the veteran submitted a new request for a hearing in 
conjunction with his appeal.  Specifically, documents were 
received in January 2004 in which he stated he wanted a 
hearing before a Decision Review Officer (DRO) at the RO.  
Accordingly, a remand is required in order to comply with 
this hearing request.

The Board further notes that additional medical records were 
submitted in conjunction with the veteran's January 2004 
hearing request.  However, the veteran did not submit a 
waiver of initial consideration by the agency of original 
jurisdiction with this evidence.  See 38 C.F.R. § 20.1304.  
Thus, a remand is also required for the RO to consider this 
additional evidence in the first instance.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should schedule a hearing 
before a DRO in accord with the veteran's 
hearing request received in January 2004.  
The veteran should be notified in writing 
of the date, time and location of the 
hearing.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
conditions since September 2003, the 
latest date of treatment noted in the 
record.  After securing any necessary 
release, the RO should obtain these 
records.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the additional medical 
evidence which was added to record 
following the promulgation of the October 
2003 SOC.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the October 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

